Opinion by
Head, J.,
It is not denied by anyone that when Owen Donnelly, one of the appellees, accepted the legacy given to him, he at the same time accepted the obligation it carried with it. So far as this appeal is concerned, that obligation was “to educate and maintain” the ward of the appellant until the said ward reached his majority. But the terms used by the testator have no rigid meaning unvarying under all circumstances and conditions. No court could rightfully determine what was really involved in the obligation by one person to maintain and educate another without a due regard to all of the surrounding circumstances existing when the obligation was imposed.
■ Where such obligation is imposed by a will, it is the right and the duty of the proper orphans’ court to determine what annual expenditure of money would fairly satisfy the obligation involved in the use of the terms stated. The exercise of that right and the discharge of that duty by such court are to be controlled by the sound discretion vested by the law in the several orphans’ courts of the commonwealth. If it ever be true that appellate courts will set aside decrees made in the exercise of such discretion only when it becomes apparent that there has been an abuse of it, it ought to be clear that the case before us is one for the application of that principle. The education of a minor son, within the intent and meaning of a direction in the will of a father, does not necessarily involve his attendance at a high priced college any more than a direction to maintain him necessitates his lodging at a costly hostelry and his clothing in fine raiment.
The learned judge below properly and wisely took into consideration, in the decree appealed from, all of the conditions and circumstances of the testator’s estate, and we can find nothing in this record to convict him of any abuse of the discretion reposed in him by the law.
The decree is affirmed.